Citation Nr: 9935618	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  90-49 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
November 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This 
case was remanded by the Board in March 1991, November 1991, 
April 1993 and October 1995.  In July 1998, the Board issued 
a decision denying the veteran's claim for an increased 
rating for degenerative changes of the left shoulder, 
granting a 20 percent rating for diskectomy and fusion of C4-
C5 (with C5 radiculopathy) and a 20 percent rating for 
degenerative changes of the lumbosacral spine, and denying 
his claim for service connection for numbness of the feet and 
legs on a secondary basis and his claims for increased 
ratings for degenerative changes of the sacroiliac joints and 
right and left hips, a bony spur of the right iliac crest, a 
bone island of the left ilium, a callous of the head of the 
second metatarsal of the left foot, and hammer toe of the 
right fifth toe.  The veteran appealed this decision, and in 
February 1999 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999, hereinafter Court) granted a joint 
motion of the parties, and vacated the Board's July 1998 
decision with respect to the denial of an increased rating 
for degenerative changes of the left shoulder and dismissed 
the appeal with respect to the other issues decided in the 
July 1998 Board decision.  Thereafter, the case was returned 
to the Board.


REMAND

Briefly, the joint motion for remand concluded, in essence, 
that the July 1998 Board decision inadequately addressed 
38 C.F.R. §§ 4.40 and 4.45 in evaluating the degenerative 
changes of the veteran's left shoulder, and additionally that 
VA examinations of record failed to report all pertinent 
excursion of motion; the joint motion for remand suggested 
that the veteran be afforded another VA examination should 
the Board determine that the evidence on file was inadequate 
for rating purposes in light of the concerns addressed in the 
motion.

The record reflects that the veteran was last afforded a VA 
examination of his left shoulder in August 1997, at which 
time he complained of loss of left shoulder strength and 
mobility.  While the examiner reported that the veteran was 
able to elevate his left shoulder to 100 degrees with pain 
and exhibit full rotation, he notably did not adequately 
assess any functional loss due to pain.  Moreover, while the 
examiner reported the presence of normal left shoulder lift-
off and external rotation power, the examination did not 
include testing to identify the extent of any weakness, 
fatigability or incoordination.  The Board notes that the 
examiner also did not report the veteran's range of left 
shoulder abduction.  Under the circumstances, the Board is of 
the opinion that another VA examination of the veteran is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
degenerative changes of the left 
shoulder.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

The rationale for all opinions 
expressed should be explained.  The 
veteran's claims files must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims files was made.  The 
examination report must be typed.  

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
remaining issue on appeal, to 
include consideration of all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown , 8 Vet. App. 202 (1995). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


